Citation Nr: 1639340	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-27 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for lumbar degenerative disc disease.

2.  Entitlement to service connection for a neck condition, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a sleep disorder, claimed as sleep apnea, to include as secondary to service-connected disabilities.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, mood disorder, posttraumatic stress disorder, psychosis, and  schizophrenia.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  

6.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.
7.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity. 

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from June 1995 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The issues of entitlement to an increased rating for lumbar degenerative disc disease, entitlement to service connection for a neck condition, entitlement to service connection for a sleep disorder, entitlement to a TDIU, and entitlement to higher initial ratings for radiculopathy of the left and right lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's acquired psychiatric disorder, diagnosed as depressive disorder with major depressive-like episode, is proximately due to service-connected degenerative disk disease of the lumbar spine and sciatica of the right and left lower extremities.  

CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, diagnosed as depressive disorder with major depressive-like episode, have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

In view of the favorable disposition of the service connection claim below, the Board finds that all notification and development actions necessary to render a fair decision on the claim have been accomplished.  The Board finds that no further notification or assistance is necessary with respect to the claims being decided, and that deciding the appeal at this time is not prejudicial to the Veteran.

Analysis of Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310 (a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran asserts that an acquired psychiatric disability is related to service or to his service-connected lumbar spine degenerative disk disease and lower extremity radiculopathy.  

In December 2013, a VA psychologist opined that the Veteran's depression is not related to service.  The examiner did not address whether an acquired psychiatric disorder is caused and/or aggravated by service-connected disabilities.  

In September 2015, the Veteran submitted an opinion from a private psychologist, T.S.  The psychologist opined that the Veteran's current mental health condition of depressive disorder due to chronic pain syndrome, with major depressive-like episode, is more likely than not, a continuation of, secondary to, and aggravated by his service-connected lumbar spine degenerative disc disease and left and right sciatica.  The psychologist's rationale was that, per interview and medical record review, as recent mental health and chronic pain assessments, the Veteran has symptomatology consistent with depressive disorder due to chronic pain syndrome with major depressive-like episode and a chronic pain disorder, recognized as secondary to his service-connected conditions. 

Based upon the foregoing, the Board resolves all doubt in favor of the Veteran and finds that the Veteran's diagnosed depressive disorder with major depressive-like episode is proximately due to service-connected lumbar spine and radiculopathy of the lower extremities.  Therefore, service connection for depressive disorder with major depressive-episode on a secondary basis is warranted. 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.310; Gilbert, supra.

Finally, although the Veteran initially claimed service connection for an acquired psychiatric disorder on a direct basis, in light of the grant of service connection on a secondary basis, the Board will not give further consideration as to whether the Veteran has a current psychiatric disorder that had its onset in service or is otherwise directly related to his military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

ORDER

Service connection for depressive disorder with major depressive-like episode is granted.


REMAND

Increased Rating for Lumbar Spine Disability

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion and in weight-bearing and non-weightbearing.  Th VA examination of the lumbar spine in December 2013 did not include joint testing in active and passive motion and in weight-bearing and non-weightbearing.  The examination is therefore inadequate.  A remand is necessary to obtain a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Service Connection for a Neck Condition

The Veteran claims service connection for a neck condition, to include as secondary to his service-connected lumbar spine disability.  In December 2013, the Veteran had a VA examination of his cervical spine.  The examiner diagnosed cervical degenerative disc disease and cervical spine arthritis.  The examiner opined that there is no evidence that the Veteran's cervical spine disorder is connected to or caused by lumbar spine degenerative disease with sciatica.  The examiner's rationale was that lumbar spine disease was caused by an injury while in boot camp in 1995 and had been well-documented at that time and since.  The examiner noted that the complaints of cervical spine pain and limitation of motion were quite recent. 

The opinion provided in December 2013 focuses on whether the Veteran's service-connected lumbar spine disability caused the Veteran's cervical spine disability.  In El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013), the U.S. Court of Appeals for Veterans Claims held that a medical opinion which focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition.  When causation and aggravation are at issue, the Board must ensure that the opinion addresses each.  El-Amin, 26 Vet. App. at 141.  Therefore, a remand is required to obtain an addendum opinion addressing aggravation in more detail.  

Service Connection for a Sleep Disorder

In his service connection claim dated in November 2012, the Veteran reported that he has difficulty sleeping due to nightmares, and neck and back pain.  

The November 1995 separation examination reflects that the Veteran reported frequent trouble sleeping.  A VA examination is necessary in light of the symptoms noted in service and his current complaints.  

Statement of the Case

In July 2014, the Veteran's representative submitted a Notice of Disagreement with the June 2014 rating decision which assigned separate 10 percent ratings for left and right lower extremity sciatica from February 28, 2011.  A Statement of the Case has not been issued.  Therefore the Board is required to remand the issue to the RO for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238   (1999).



TDIU

The claim for entitlement to a TDIU is intertwined with the Veteran's pending service connection claims, as the decisions on those claims may impact the adjudication of the TDIU claim.  Therefore, a decision on the claim for TDIU is deferred.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case concerning the issues of higher initial ratings for sciatica of the left and right lower extremities.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issues should they be returned to the Board. 

2.  Schedule the Veteran for a VA examination of the lumbar spine.  The electronic claims file must be reviewed by the examiner.  The examination report should indicate that the claims file was reviewed.

All indicated tests should be performed and all findings should be reported in detail.  Complete range of motion findings for the lumbar spine should be reported in degrees.  The testing for lumbar spine range of motion for pain must be based on both active and passive range of motion, and weight-bearing/ non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

If there is pain on motion, the examiner should note the point in the range of motion where pain occurs.  In addition, if there are flare-ups, the examiner should, to the extent possible, note any additional limitation of motion during flare-ups.

The examiner should specifically identify any evidence of associated neurological impairment to include radiculopathy due to the service-connected low back disability, to including reflex changes, characteristic pain, and muscle spasm.  Any sensory or motor impairment in the lower extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to any nerves involved as to whether there is complete paralysis; or mild, moderate, moderately severe, or severe incomplete paralysis.

The examiner should assess the frequency and duration of any episodes of intervertebral disc syndrome, should describe the frequency and duration of any periods during which intervertebral disc syndrome has required bed rest prescribed by a physician.

A rationale for all opinions should be provided.

3.  Return the claims file to the December 2013 cervical spine examiner for a supplemental opinion.  The examiner should review the claims file, and the examination report should indicate that the claims file was reviewed.  

a.  The examiner should provide an opinion as to whether a cervical spine disability, to include cervical degenerative disc disease and cervical spine arthritis is aggravated (permanently worsened) beyond its natural progression by the Veteran's service-connected lumbar spine disability.  

b.  The examiner should provide a detailed rationale for the opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner should explain why an opinion would require speculation. 

4.  Schedule the Veteran for VA examination to determine the nature and etiology of any sleep disorder.  The electronic claims file should be reviewed by the examiner.  All necessary tests and studies should be conducted.

a.  The examiner should identify any sleep disorder that is present.  

b.  The examiner should provide an opinion as to whether a current sleep disorder at least as likely as not (50 percent or greater likelihood) had its onset in service or is otherwise related to service.

The examiner should consider the report of frequent trouble sleeping, reported on the separation examination.  

5.  Following the completion of the requested actions, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


